DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-6 and 11) with species (ectodomain/targeting molecule(s)), scFv(s) in the reply filed on January 25, 2021 is acknowledged.  
Applicants were requested to elect a species of endodomain molecule, a. activation molecule(s); or b. inhibitory molecule(s), see page 8 of the Requirement mailed October 23, 2020.  However, Applicants have amended the claims, including claim 4 in particular to read on both species.  

3.	Claims 1-11 are pending.
	Claims 7-10, drawn to a non-elected invention is withdrawn from examination.
	Claim 4 has been amended.
	Claims 1-6 and 11 are examined on the merits with species, scFv(s).
	

Claim Objections
4.	Claim 11 is objected to because of the following informalities:  
(a)  at the first citing of an acronym, such as independent claim Applicants should cite the full term consistent with the disclosure.   MP is cited in independent claim 11, however the full term, modified protein is absent from the first line of the claim; and
(b) lines 3 and 4 cite MPs and MPS, respectively.  Applicants should select one acronym consistent with the disclosure.  
Correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  It is not clear if a hyperspecific modified protein (MP) system comprising at least one protein with an endodomain, transmembrane region and at least three ectodomains or it a cell with at least three different types of MPs.  Applicants are requested to clarify.

7.	Claim 4 recites the limitation "the at least one endodomain" bridging lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suri et al., US 2020/0101142 A1 (effectively filed June 12, 2017).  Suri discloses chimeric antigen receptors (CARs) comprising “…an extracellular target moiety, a hinge,… transmembrane domain and an intracellular domain; and optionally, one or more co-stimulatory domains”, see page 3, section 0022; unit 5 beginning on page 144 .    
The three components, targeting moiety (also known as ectodomain), transmembrane domain and intracellular signaling domain (also known as the endodomain) may be constructed in a single fusion polypepeptide, see page 179, section 0298.  More than one CAR fusion polypeptide can comprise a CAR, see page 179, section 0298.

The intracellular domain with co-stimulatory domains reads on Applicants’ endodomain.  This endodomain may have one of these activation and inhibitory molecules, such as 4-1BB (CD137), CD27, OX40 (CD134), glucocorticoid-induced tumor necrosis factor receptor (GITR), CD30 and CD40, see page 3, section 0023.
	Immune cells such as T and NK cells can be engineered to express a CAR, as well as more, see page 144, sections 0257 and 0259; page 163, section 0288. The cell which comprises these CARs, wherein the structure that the CARs are anchored is also regarded by the Examiner as the protein base. 

11.	Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pule, Martin et al., US 10,604,570 B2 (effectively filed February 4, 2016).  Pule discloses “…a chimeric antigen-receptor (CAR) signalling system comprising: (i) a targeting component comprising an antigen-binding domain, a transmembrane domain and a first heterodimerization domain; and (ii) an intracellular signalling component comprising a signalling domain and a second heterodimerization domain”, see abstract; and column 2, line 59-column 3, line 4.  Single chain variable fragments (scFv) are the most common form of a CAR and are able to “…recognize a target antigen, fused via a spacer and a trans-membrane domain to a signalling endodomain”, see column 1, lines 48-52; column 7, lines 49-64; column 11 lines 4-53.
	“The CAR signalling system may comprise multiple targeting components, each recognizing a different antigen”, see column 3, lines 14 and 15.  A single targeting component is able to heterodimerize with more than two signalling components, see column 3, lines 40-47.  The CAR system may comprise more than one targeting component, see column 13, lines, 20-47.  The signalling domain of Pule is the equivalent of the endodomain and a CAR signalling system may comprise a plurality of signalling components and signalling endodomains, see column 3, lines 20-39.  The disclosed plurality of signalling endodomains include at least one activation molecule and at least one inhibitory molecule, see column 3, lines 20-28.
	The CAR signalling system may be comprised or expressed by a cell, see column 4, lines 60-67.  The cell which comprises these CARs, wherein the structure that the CARs are anchored is regarded by the Examiner as the protein base. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner




16 April 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643